248 F.3d 40 (1st Cir. 2001)
FRANCISCO CORRADA BETANCES, Plaintiff, Appellant,v.SEA-LAND SERVICE, INC.,  Defendant, Appellee.
No. 00-2153
United States Court of Appeals  For the First Circuit
Heard April 3, 2001Decided May 3, 2001

Harry Anduze Montano and Noelma Colon Cordoves on brief for  appellant.
Raquel M. Dulzaides, Carlos George, and Jimenez, Graffam &  Lausell on brief for appellee.
Before  Selya, Boudin and Lynch,  Circuit Judges.
SELYA, Circuit Judge.


1
In this appeal, plaintiff-appellant Francisco Corrada Betances (Corrada) invites us to  reverse a summary judgment order entered in favor of his former  employer, defendant-appellee Sea-Land Service, Inc. (Sea-Land).  We  decline the invitation.


2
* The summary judgment record (which, as we shall see,  consists almost entirely of Sea-Land's submissions) reveals that,  in late 1992, Corrada began working as assistant manager of Sea-Land's marine department in Puerto Rico.  His duties involved  supervising the loading and unloading of vessels and performing  ancillary administrative tasks.


3
At all times relevant hereto, Sea-Land had in force a  personnel policy prohibiting employees both from drinking while  working and from appearing at work under the influence of alcohol. The policy stipulated that a first infraction would result in a  two-week suspension without pay and that a second infraction,  occurring within eighteen months of the first, would result in loss  of employment.  Sea-Land furnished a copy of this policy to Corrada  coincident with his hiring.


4
At the end of his shift on April 21, 1997, Corrada left  Sea-Land's premises with Ernie Ostolaza, a fellow supervisor.  The  pair visited various watering holes, imbibing as they went.  Five  hours later, they returned to Sea-Land's premises to retrieve  Ostolaza's car.  After they arrived, they did not simply drive  away, but, rather, entered the marine department office (where  others were still toiling) and engaged in raucous behavior.  The  matter apparently was reported through channels and, on April 22,  Corrada and Ostolaza were suspended for two weeks.  For aught that  appears, this suspension was neither vacated nor overturned.1


5
Corrada returned to work in May.  On November 11, 1997,  he called the office to say that he would be late for work.  When  he arrived, he was wearing the same clothes that he had been  wearing the day before, and a fellow supervisor, Victor Ortega,  smelled a strong odor of alcohol on his breath.  Various co-workers  noticed slurred speech, bloodshot eyes, slumped posture, and other  indicia of inebriation.  The marine manager, Juan Carrero, spent a  few minutes with Corrada, obviously disliked what he saw, told  Corrada that he was in no shape to work, and ordered him to leave  the premises.  The next day, Sea-Land terminated Corrada's  employment.

II

6
Invoking diversity jurisdiction, 28 U.S.C. § 1332(a),  Corrada sued Sea-Land in Puerto Rico's federal district court.  He  charged that his firing was unjustified, that statements made by  Sea-Land's hierarchs regarding his discharge violated his privacy  rights, and that Sea-Land had defamed him.  The case ended when the  district court granted Sea-Land's motion for summary judgment. Corrada Betances v. Sea-Land Serv., Inc., No. 99-1671 (D.P.R. July  24, 2000) (unpublished).  This appeal ensued.

III

7
There is little point in attempting to reinvent a well-fashioned wheel.  Where, as here, a trial judge astutely takes the  measure of a case and hands down a convincing, well-reasoned  decision, "an appellate court should refrain from writing at length  to no other end than to hear its own words resonate."  Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996); accord Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381, 383 (1st Cir.  2000); Ayala v. Union de Tronquistas de P.R., Local 901, 74 F.3d  344, 345 (1st Cir. 1996); Holders Capital Corp. v. Cal. Union Ins.  Co. (In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36,  38 (1st Cir. 1993).  Consequently, with one exception (discussed infra), we affirm the judgment below for substantially the reasons  elucidated in Judge Pieras's thoughtful rescript.  We add only a  few comments about Corrada's wrongful discharge claim, and then  discuss the one aspect of the case where we disagree with the  district court's rationale.  We rely entirely on the trial court's  rescript vis-a-vis Corrada's privacy claims.  And, inasmuch as  Corrada's appellate brief contains no developed argumentation in  support of his defamation claim, we deem that claim abandoned. United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

IV

8
Corrada complains bitterly that the lower court  impermissibly credited Sea-Land's version of the facts.  But  Corrada himself neither volunteered an affidavit nor filed any  other materials of evidentiary quality to contradict Sea-Land's  documented account.  A party who opposes a properly substantiated  motion for summary judgment but fails to muster counter-affidavits  or other evidentiary materials does so at his peril.  Kelly v. United States, 924 F.2d 355, 358 (1st Cir. 1991) (warning of the  dangers of giving one's litigation adversary a free hand in  configuring the summary judgment record).


9
To be sure, Corrada's attorney did file legal memoranda  in the district court suggesting, for example, that Sea-Land's  stated reliance on corporate policy was pretextual and that its  real reasons for cashiering Corrada were spiteful.  Such filings,  however, are manifestly insufficient to create genuine issues of  material fact (and, thus, to deflect the blade of the summary  judgment ax).  We have held before, and today reaffirm, that  statements contained in a memorandum or lawyer's brief are  insufficient, for summary judgment purposes, to establish material  facts.  See, e.g., Fragoso v. Lopez, 991 F.2d 878, 887 (1st Cir.  1993); Kelly, 924 F.2d at 357.


10
By the same token, Corrada does not profit, in the  circumstances of this case, from his filing of a so-called  "Counter statement of Uncontested Material Facts."  We explain  briefly.


11
The District of Puerto Rico has adopted a local rule that  requires a party who moves for summary judgment to submit, in  support of the motion, "a separate, short, and concise statement of  the material facts as to which the moving party contends there is  no genuine issue to be tried and the basis of such contention as to  each material fact, properly supported by specific reference to the  record."  D.P.R.R. 311.12.  Once Sea-Land complied with this  directive -- as it did -- the same rule then obligated Corrada, as  the opposing party, to proffer a comparable statement limning "the  material facts as to which it is contended that there exists a  genuine issue to be tried, properly supported by specific reference  to the record."  Id. (emphasis supplied).


12
With regard to this particular section of the rule, we  have recently reiterated that the nonmovant's "failure to present  a statement of disputed facts, embroidered with specific citations  to the record, justifies the court's deeming the facts presented in  the movant's statement of undisputed facts admitted."  Ruiz Rivera v. Riley, 209 F.3d 24, 28 (1st Cir. 2000); accord Morales v. A.C.  Orssleff's EFTF, 246 F.3d 24, 28 (1st Cir. 2001) These authorities undermine Corrada's attempted  reliance on his response to Sea-Land's meticulous Rule 311.12  statement as a basis for this appeal. That response was woefully  deficient.  Although Corrada stalwartly refused to admit many of  the facts assembled by Sea-Land, he utterly failed to point to any  record references, let alone any admissible evidence, that might  support a contrary version.2


13
That ends this portion of our inquiry.  Bombast and  bluster, wholly detached from verified facts of record, cannot  serve to blunt the force of a movant's statement of undisputed  facts.  Thus, the district court acted appropriately in crediting  Sea-Land's statement of material facts not in dispute.

V

14
Corrada asserts that the district court should have  allowed him more time for pretrial discovery before ruling on Sea-Land's dispositive motion.  This assertion comes too late.


15
We will not belabor the obvious.  Corrada did not file a  Rule 56(f) motion, nor did he bring to the district court's  attention in any equivalent manner the "denial of discovery" plaint  that he voices here.  Those omissions defeat his afterthought  claim.  If any principle is firmly established in this circuit, it  is that, in the absence of excusatory circumstances -- and none are  apparent here -- arguments not seasonably raised in the district  court cannot be raised for the first time on appeal.  Teamsters  Union, Local No. 59 v. Superline Transp. Co., 953 F.2d 17, 21 (1st  Cir. 1992); McCoy v. Mass. Inst. of Tech., 950 F.2d 13, 22 (1st  Cir. 1991).  That principle pertains here.3

VI

16
Our last comment requires us to part company with the  lower court.  Among his array of claims, Corrada asserted a cause  of action under 29 P.R. Laws Ann. §§ 185a-185m (Law 80).  That  statute provides remediation for employees at will who are  discharged without good cause.


17
In this instance, the district court, having foreclosed  Corrada's other initiatives, declined to address his Law 80 claim  on jurisdictional grounds.  The court reasoned that it lacked  subject matter jurisdiction because this claim, standing alone,  failed to satisfy the amount in controversy requirement ($75,000)  established as a prerequisite to federal diversity jurisdiction.4See 28 U.S.C. § 1332(a).


18
We review de novo a district court's determination that  it lacks subject matter jurisdiction.  Barrett v. Lombardi, 239  F.3d 23, 30 (1st Cir. 2001).  Despite our admiration for the  district court's adroit handling of the other issues in this case,  we think that the court erred in concluding that subject matter  jurisdiction was wanting.


19
The critical time for determining the existence vel non of the amount in controversy is the inception of the suit, i.e.,  the time of filing.  See St. Paul Mercury Indem. Co. v. Red Cab  Co., 303 U.S. 283, 289-90 (1938); Coventry Sewage Assocs. v. Dworkin Realty Co., 71 F.3d 1, 6 (1st Cir. 1995).  The amount  claimed at that time controls, so long as asserted in good faith. St. Paul, 303 U.S. at 288; Mas v. Perry, 489 F.2d 1396, 1400 (5th  Cir. 1974).  Thus, a court can dismiss an action for insufficiency  of the amount in controversy only when, from the face of the  complaint, the court can conclude to a legal certainty that the  plaintiff is not entitled to recover the threshold amount. Barrett, 239 F.3d at 30-31.


20
At the inception of this suit, the complaint contained  wrongful discharge, invasion of privacy, and defamation claims (as  well as the Law 80 claim).  These causes of action had the  collective potential to reap a harvest well in excess of $75,000. No more was exigible to satisfy the amount in controversy  requirement.  See id.  Moreover, once diversity jurisdiction had  attached, subsequent events (e.g., the revealed impotency of  Corrada's potentially more munificent claims) could not work a  divestiture.  See St. Paul, 303 U.S. at 289-90.


21
The district court's error, however, was altogether  harmless.  Consequently, it neither necessitates vacation of the  judgment nor affects the outcome on appeal.  No award is due under  Law 80 if an employee is dismissed for "good cause."  29 P.R. Laws  Ann. § 185b.5 The law defines "good cause" to include, inter alia,  situations in which an employee is cashiered for "indulg[ing] in a  pattern of improper or disorderly conduct," id. § 185b(a), and  those in which he or she is discharged for repeatedly violating  "reasonable rules and regulations established for the operation of  the [employer's business], provided a written copy thereof has been  opportunely furnished to the employee."  Id. § 185b(c).  Both of  these definitions apply here.  Thus, based on the uncontradicted  facts, the record in this case leaves no doubt that good cause  (i.e., the serial violations of the "no drinking on the job"  policy) existed for Sea-Land's decision to hand Corrada his walking  papers.


22
We therefore affirm the judgment as to the Law 80 claim  on this alternate ground.  See Houlton Citizens' Coalition v. Town  of Houlton, 175 F.3d 178, 184 (1st Cir. 1999) (explaining that the  court of appeals may affirm the entry of judgment on any ground  made manifest by the record).

VII

23
Since the record, carefully scrutinized, confirms that  (1) Sea-Land had an established personnel policy prohibiting  reporting to work in an intoxicated condition, and (2) Corrada,  having once been suspended for violating the policy, again flouted  it, Sea-Land justifiably fired him in response to the second  violation.  That discharge was for good cause; and, for the reasons  stated by the district court, Sea-Land accomplished it without  infringing Corrada's privacy rights or defaming him.  We need go no  further.


24
Affirmed.



Notes:


1
 This undermines the claim made in Corrada's appellate brief,  that his initial suspension was unwarranted under a literal  interpretation of the personnel policy (which threatens suspension  if an employee "is found to be drinking on the job or if [he]  reports to work under the influence of alcohol").


2
 In all events, Corrada's counter-statement did not contest  the existence of Sea-Land's "no drinking on the job" policy, the  occurrence of his earlier suspension, or the fact that he reported  to work intoxicated on the day before Sea-Land fired him.  He  apparently concedes that these facts are incontrovertible.


3
 In all events, Corrada had ample time within which to conduct  discovery.  He started suit on June 16, 1999, and Sea-Land did not  move for summary judgment until nearly a year later (May 31, 2000).


4
 Severance pay is the exclusive remedy afforded by Law 80. See 29 P.R. Laws Ann. § 185a.  The statute provides for varying  payments depending on years of service.  Since Corrada worked for  Sea-Land for slightly over five years, he would have been entitled  to two months' wages as severance pay under Law 80 had he  prevailed.  See id.  Corrada's annual salary at the time of his  discharge was $39,529.34.  Thus, his Law 80 claim, if successful,  would have yielded an award substantially below the amount in  controversy required as a precondition to federal diversity  jurisdiction.  See 28 U.S.C. § 1332(a).


5
 A minor discrepancy deserves comment.  The title of article  185b refers to dismissal for "just cause," whereas the text predominantly uses the term "good cause."  As a general rule, the  language of the statutory text holds sway over the wording of the  title.  Penn. Dep't of Corrs. v. Yeskey, 524 U.S. 206, 212 (1998). In this instance, however, the two terms appear to be used  synonymously.  Accordingly, we treat them as interchangeable.